DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Arguments/Amendments

	The recent claim amendments have required examiner to withdraw
 the previous rejections, perform additional searching, and put forward new rejections/arguments.  The original rejections involving Konry and Lee were amended by examiner because they do not teach the newly added amendments.  Applicants’ main arguments against Danen, Buchsbaum, Lipke, and Oakey is that they do not cure the deficiencies of Konry and Lee in light of the recent amendments.

Applicants argue, that their organospheres “are distinct from both traditional organoids and from “cell spheroids” as described in the prior art because they quickly (3-10 days) form clusters of cells that replicate the structures of tissues from which they were biopsied/resected.”
	The claimed organospheres are materially similar in structure and characteristics to spheroids and organoids. Independent claim 1 states that the culture time can be extended to 14 days, and examiner retrieved a reference that teaches this particular period of organoid culture.  Organoids often contain Matrigel (a basement membrane 
	Vulto also teaches that the tissue material can be derived from a biopsy or resected tissue.  There is no specific limitation in the claims that mentions whether or not the cellular material is first cultured.
	Thank you for correcting the specification and drawings.  The objections have been withdrawn.

Claims 1-3,5,8-12,14-15,31-37

Response to Applicants Set of Claims


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1,3,9-12,31-33,37 are rejected under 35 U.S.C. 103 as being unpatentable over Konry (US 20170199173) in view of Lee (US 20060051329), Vulto (WO 2017216113), and  Pastula “Three-Dimensional Gastrointestinal Organoid Culture in Combination with Nerves or Fibroblasts:  A Method to Characterize the Gastrointestinal Stem Cell Niche” Stem Cells International, Volume 2016

Konry teaches a microfluidic device that provides high throughput generation and analysis of defined 3D cell spheroids with controlled geometry, size, and cell composition (Abstract).  The cells can be derived from tumor material (Paragraph 3).  In the embodiment of Paragraph 7, a dissociated tissue sample (cells) are mixed with polymer precursors (fluid matrix material) and combined with an oil in order to form an unpolymerized mixture.  Paragraph 76 states that the spheroids can vary from 50 µm to 900µm in size.  Droplets are formed and polymerization of the droplets occur to form a as in instant Claims 1,37
Konry does not teach the precise number of cells within such a spheroid structure.   However, at the time of applicants’ filing, having a cell number within the range of 1 to 200 dissociated cells would have been obvious based on the teachings of Lee.  Lee teaches that a shearing/focusing region (Abstract) can be added to a microfluidic device in order to isolate smaller populations of cells, resulting in encapsulated populations of cells consisting of 5 cells (low density) or 20-50 cells (higher cell density) (Paragraph 53).  A person of ordinary skill in the art would have been motivated to have encapsulated a small density of cells where the goal was to generate a clonal cell population in which the cells are mainly homogenous (Paragraph 53).  Paragraph 53 goes on to further states that cell populations of 20-50 can be further cultured and studied.  These cells would have more of a heterogeneous population.   There would be a high expectation of success since paragraph 53 expressly states that these distinct cell populations can be encapsulated.  Paragraphs 3-12 state that such an encapsulation process can be accomplished with microfluidic systems.
MPEP § 2144.05 (I) states, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. 
Further MPEP § 2144.05 (II) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d 
In the instant case, neither the specification nor Applicant have provided evidence of that the claimed concentration range is critical, thus the teaching of a cell population of 5-50 would have been obvious.

As mentioned above, the inclusion of such material would promote the formation of organoid/organosphere.  Vulto teaches that the material that can be cultured in such a formation includes:  tissue biopsy and resected tissue material (Page 23, ln 12-15) as in instant Claims 1, 31,37
Konry teaches combining a dissociated tissue sample with a fluid matrix material.  Vulto is responsible for teaching a fluid matrix material comprising a substrate basement membrane matrix (Matrigel). These points are discussed above.  It would have been expected that when using Matrigel in the process taught in Konry, an artisan would have adjusted the temperature of the Matrigel appropriately in order to initially facilitate encapsulation and then subsequently adjusted the temperature after encapsulation in order to promote proper organoid/organosphere formation as in instant Claim 37.

st paragraph) .  This would mean that assays could be performed on such organoids/organospheres by this point.   A person of ordinary skill in the art would have been motivated to have utilized this culture method in order to expand the number of cells present in such an organoid because Pastula teaches that 7-10 of culture is needed for efficient cell expansion of the organoids (Page 4, 1st Paragraph).  Since Pastula states that this period of time is capable of expanding the cells in an organoid, there would be a huge expectation of success for this to work  as in instant Claim 1,32,37
Dependent Claims taught by Konry
Example 1 (Paragraph 95) teaches that the average cell spheroids size produced was 170+/-25 microns in diameter.  Since there was an average variation in size of 25 microns, the size variation was less than 25% as in instant Claim 3.
Paragraph 7 states that a droplet is formed from a combination of an oil, a cell suspension, and a polymer precursor/matrix material which are delivered in a continuous stream.  The continuous flow streams are more specifically discussed in paragraph 86 as in instant Claim 9.  Paragraph 7 states that oil is added from a convergent stream; oil would be immiscible with the unpolymerized mixture as in instant claims 10-11.
as in instant Claim 12.
Dependent Claims taught by Vulto
Vulto teaches that the organoids/organospheres can be used in drug screenings (Paragraphs 2 and 7).  A person of ordinary skill would use routine experimentation to determine how many organoids/organospheres were needed in order to carry out appropriate screening based on the number of drugs required to be screened as in instant Claims 32-33

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B)    Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations 
In the present situation, rationales A,C,D,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Konry teaches the dissociated tissue sample that is mixed with the fluid matrix to be polymerized resulting in a spherical structure having 50-500 µm.  Lee teaches manipulating the microfluidic devices used so that the amount of cells is within the range of 1-200 cells.  Vulto teaches use of basement membrane matrix material and fresh biopsy tissue.  Pastula teaches that period of culturing for organoids/organospheres.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation of success.  The cited prior art meets criteria set forth in both Graham and KSR.  

Claims 1-2,14 are rejected under 35 U.S.C. 103 as being unpatentable over Konry (US 20170199173) in view of Lee (US 20060051329), Vulto (WO 2017216113),
Pastula “Three-Dimensional Gastrointestinal Organoid Culture in Combination with Nerves or Fibroblasts:  A Method to Characterize the Gastrointestinal Stem Cell Niche” Stem Cells International, Volume 2016, and Danen (US 20140221225)

Konry, Lee, Vulto, and Pastula  apply as above to teach claim 1.  These references do not specifically teach that the cells can be modified before being encapsulated.  However, a modification step such as immortalizing cells would have been obvious in view of the teaching of Danen, Paragraph 27.  A person of ordinary skill in the art would have been motivated to have modified the cells by immortalizing them to develop a cell line that is stable and can be cultured for multiple generations (Paragraph 27 in Danen).  In paragraph 25 of Danen, a person of ordinary skill would have been motivated to have cultured the cells briefly after biopsy in order to produce a primary culture cell line (Paragraph 25 in Danen) as in instant Claim 2.
Konry does not teach that the tumor material is encapsulated within 6 hours after being harvested from the body.  However, this limitation would have been obvious because paragraph 183 of Danen states that tumor spheroids can be created from fresh biopsy material without intermediate culture steps (this would mean that the tissue/cells are used with the present invention in under 6 hours).  A person of ordinary skill in the art would have been motivated to have used fresh biopsy material since it provides “an opportunity for screening biopsy material to customize treatment for individual patients” as discussed in Paragraph 183 of Danen.  There would be a high expectation of success since fresh biopsy material is viable and is genetically similar/same as the cancer remaining within the body as in instant Claim 14.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can 
In the present situation, rationales A,C,D,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Konry teaches the dissociated tissue sample that is mixed with the fluid matrix to be polymerized resulting in a spherical structure having 50-500 µm.  Lee teaches manipulating the microfluidic devices used so that the amount of cells is within the range of 1-200 cells.  Vulto teaches use of basement membrane matrix material and fresh biopsy tissue.  Pastula teaches that period of culturing for organoids/organospheres..  Danen teaches prior modification of cells, including a basement membrane matrix, and using the cells from a tissue sample directly after .  

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Konry (US 20170199173) in view of Lee (US 20060051329), Vulto (WO 2017216113), 
Pastula “Three-Dimensional Gastrointestinal Organoid Culture in Combination with Nerves or Fibroblasts:  A Method to Characterize the Gastrointestinal Stem Cell Niche” Stem Cells International, Volume 2016, and Buchsbaum (US 20130137102)

Konry, Lee, Vulto, Pastula apply as above to teach claim 1.  Konry as mentioned above states that tumor cells can be used.  However, neither references teach that the tumor samples used in their processes are derived from metastatic tumors.    Buchsbaum conducts analysis on metastatic tumor material (Paragraph 26).  A person of ordinary skill in the art would have been motivated to have analyzed a metastatic tumor sample to test the metastatic potential of a tumor (Paragraph 26).  Since Buchsbaum teaches that such as process would work, there would be a high expectation for success.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 
In the present situation, rationales A,C,D,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Konry teaches the dissociated tissue sample that is mixed with the fluid matrix to be polymerized resulting in a spherical structure having 50-500 µm.  Lee teaches manipulating the microfluidic devices used so that the amount of cells is within the range of 1-200 cells.  .  Vulto teaches use of basement membrane matrix material and fresh biopsy tissue.  Pastula teaches that period of culturing for organoids/organospheres.  Buchsbaum teaches the evaluation of metastatic tumors.    Thus, the teachings of the cited prior art in the obviousness rejection above provide the .  

Claims 1,8 are rejected under 35 U.S.C. 103 as being unpatentable over Konry (US 20170199173) in view of Lee (US 20060051329), Vulto (WO 2017216113), Pastula “Three-Dimensional Gastrointestinal Organoid Culture in Combination with Nerves or Fibroblasts:  A Method to Characterize the Gastrointestinal Stem Cell Niche” Stem Cells International, Volume 2016, and Lipke (US 20190105279)

Konry, Lee, Vulto, Pastula apply as above to teach claim 1.  These references do not teach the combination of the fluid matrix material (polymer material/encapsulate) and the cells have a density less than 5x106 cells/ml.  However, at the time of applicants filing a person of ordinary skill in the art would have been motivated to use such a density because Lipke recognizes that a density of cells ranging from .5x106 cells/ml to up to 55 million cells/ml in encapsulation material can be successfully encapsulated thus providing motivation for using a density of up to 5x106 cells/ml (Paragraph 74).  Based on the teaching of Lipke, there would have been a strong expectation of success that a density ranging from .5x106 to 5x106 cells/ml could be successfully encapsulated because the reference expressly states that between .5x106 and up to 55 million cells/ml can be successfully encapsulated as in instant Claim 8.


In the present situation, rationales A,C,D,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Konry teaches the dissociated tissue sample that is mixed with the fluid matrix to be polymerized resulting in a spherical structure having 50-500 µm.  Lee teaches manipulating the microfluidic devices used so that the amount of cells is within the range of 1-200 cells.   Vulto teaches use of basement membrane matrix material .  

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Konry (US 20170199173) in view of Lee (US 20060051329), Vulto (WO 2017216113), Pastula “Three-Dimensional Gastrointestinal Organoid Culture in Combination with Nerves or Fibroblasts:  A Method to Characterize the Gastrointestinal Stem Cell Niche” Stem Cells International, Volume 2016, and Oakey (US 20070134209)

Konry, Lee, Vulto, and Pastula apply as above to teach claim 1.  The references are moot on teaching the polymerization medium to over 30C.  However, at the time of applicant’s filing, heating to ensure polymerization would have been obvious.  Oakney teaches that to ensure proper polymerization, the temperature must be heated to body temperature which is around 37C.  (Paragraph 60).  Since heating is known to encourage polymerization there is a high expectation of success.  
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 
In the present situation, rationales A,C,D,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Konry teaches the dissociated tissue sample that is mixed with the fluid matrix to be polymerized resulting in a spherical structure having 50-500 µm.  Lee teaches manipulating the microfluidic devices used so that the amount of cells is within the range of 1-200 cells.   Vulto teaches use of basement membrane matrix material and fresh biopsy tissue.  Pastula teaches that period of culturing for organoids/organospheres.  Oakey teaches heating during polymerization. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite .  

Claims 1,34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Konry (US 20170199173) in view of Lee (US 20060051329), Vulto (WO 2017216113), 
Pastula “Three-Dimensional Gastrointestinal Organoid Culture in Combination with Nerves or Fibroblasts:  A Method to Characterize the Gastrointestinal Stem Cell Niche” Stem Cells International, Volume 2016 and Shen (US 20150329829)

Konry, Lee, Vulto, and Pastula F apply as above.  These reference do not specifically state that “droplets form hollow or budding structures of cells replicating the structures of the epithelial adenocarcinoma cells from which they were biopsied or resected.  However, at the time of applicants’ filing, culturing prostate cells (adenocarcinoma) cells in an organoid/organosphere was known as taught by Shen (Abstract, Paragraph 6, Paragraph 439).  An artisan would have been motivated to have cultured prostate tissue in an organoid/organosphere because it maintains the differentiated state of the luminal epithelial cells of the prostate, or recapitulates the phenotype of prostate tumors (Paragraph 6).  Paragraphs 70-73 show that prostate organoids can show budding and a hollow structure.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 
In the present situation, rationales A,C,D,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Konry teaches the dissociated tissue sample that is mixed with the fluid matrix to be polymerized resulting in a spherical structure having 50-500 µm.  Lee teaches manipulating the microfluidic devices used so that the amount of cells is within the range of 1-200 cells.  Vulto teaches use of basement membrane matrix material and fresh biopsy tissue.  Pastula teaches that period of culturing for organoids/organospheres.  Thus, the teachings of the cited prior art in the obviousness .  


Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632